                                                                                 CLERK, U.S. D'~~:-~!CT CnURT


                                                                                        NOV 13 2018
                                                                               CENTRAL Dis ~ r   i JF CALIFORNIA
                                                                               6Y                        DEPUTY

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                        CASE NUMBER

                                                      PLAIN"1'IEF,                      MJ18-02860-DUTY
                                   v.
   ALI F. ELMEZAYEN
                                                                              ORDER FOR CONTRIBUTION
                                                                              TOWARDS ATTORNEY'S FEES
                                                                                  18 U.S.C. 4 3006A(fl

     On          November 13, 2018           defendant                             Ali F. Elmezayen
     ~ submitted a financial affidavit in support of defendant's request for appointment of counsel without payment of
       fees. After review of the affidavit, the court finds that the defendant has the present ability to make a contribution
       towards his/her attorney's fees.
     ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints                       Cuahtemoc Ortega
as counsel for the defendant
    ❑ until further notice.
    ~ for these proceedings only.

     The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
        A total sum of$ 250.00
        ~ due not later than November 22, 2018
        ❑ due in monthly payments of$                                 beginning
     ❑ Monthly payments of$                                            to commence on
       and to continue until fin        isposition o t is case.

     ~ Other

        All cashier's checks and/or money orders must be made payable to: CLERK,U.S. DISTRICT COURT and mailed
to: United States District Court, Central District of California, 255 East Temple Street, Suite TS-134, Los Angeles,
California 90012, Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money
order.
        This order is subject to reconsideration by the Court. The defendant is advised that he/she maybe required, based
upon his/her then present ability, to contribute a greater or lesser amount of money for attorney's fees upon
reconsideration by the Court.

    November 13, 2018                                                 / s / Alka Sagar, U.S. Magistrate Judge
    Dated                                                         United States District Judge /Magistrate Judge
cr. Clerk's Dice, Fiscal Section
    CJA
    FPD
    PSA


CR-26(OS/18)                            ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
